Citation Nr: 1123910	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  10-13 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for hepatitis A.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Delhauer, Law Clerk


INTRODUCTION

The Veteran served on active duty from January 1972 to December 1977.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran originally filed a claim for service connection for "hepatitis."  The competent medical evidence of record reflects that hepatitis A was diagnosed during military service.  The Veteran asserted in his November 2009 Notice of Disagreement that it was not certain that the type of hepatitis for which he was treated in service was hepatitis A.  Thus, in the Statement of the Case, consideration was given to whether service connection was warranted for either hepatitis A or for hepatitis C.  On this basis, and in light of further development required as part of the Remand below, the original issue of entitlement to service connection for hepatitis on a general basis has been recharacterized as two issues, as shown on the title page.

The issue of entitlement to service connection for chronic fatigue has been raised by the record.  The issue was claimed by the Veteran in July 2007, and acknowledged by the RO in a letter to the Veteran in June 2008.  However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for hepatitis A is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's service treatment records show no evidence of a diagnosis of hepatitis C in service or at service separation.

2.  Hepatitis C is not currently diagnosed and has not been diagnosed at any point during the claim period.
CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  An August 2008 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records and VA medical treatment records have been obtained; the Veteran has not identified any private treatment records pertinent to his appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  A VA examination was conducted in September 2008; the Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  With respect to the hepatitis C issue only, laboratory tests were conducted with respect to evidence of hepatitis C, and the examiner reviewed both the Veteran's service treatment records and the post-service evidence in determining whether hepatitis C was currently diagnosed.  

There is no indication in the record that any additional evidence, relevant to the issue of entitlement to service connection for hepatitis C, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VBA Training Letter 211A (01-02) (April 17, 2001).

The Veteran's service treatment records show no diagnosis or treatment for hepatitis C in service.  The Veteran was hospitalized for an infectious viral hepatitis from August 31, 1973 to September 10, 1973; this was ultimately diagnosed as hepatitis A.

VA treatment records from September 2008 to March 2010 show no complaints, treatment, or diagnosis of hepatitis C.  The Veteran underwent a VA examination in September 2008.  The VA examiner did not diagnose hepatitis C, and the laboratory blood tests were negative for hepatitis C.  Therefore, hepatitis C is not currently diagnosed.  Under VA law and regulations, a valid claim of service connection does not exist absent evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is also no evidence of a diagnosis of hepatitis C at any point during the appeal period.  Accordingly, service connection for hepatitis C is not warranted.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

Because the evidence of record does not reflect a current diagnosis of hepatitis C, the preponderance of the evidence is against the Veteran's claim for service connection.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied.


REMAND

The Veteran's service treatment records show he was hospitalized for an infectious viral hepatitis, diagnosed as hepatitis A, from August 31, 1973 to September 10, 1973.  Subsequent to service, at the Veteran's September 2008 VA examination, his laboratory blood tests showed a positive result for hepatitis A virus antibody, indicating evidence of a current hepatitis A infection.  Thus, there is evidence of hepatitis A in service and during the appeal period.  

However, the VA examiner did not address the positive hepatitis A result shown on the VA examination in September 2008, or provide an opinion whether that result was related to the in-service hepatitis A diagnosis.  Therefore, the VA examination is inadequate with respect to the hepatitis A issue.  In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the United States Court of Appeals for Veterans Claims held that once VA undertakes the effort to provide an examination when developing a service connection claim, it must provide an adequate one.  For this reason, another VA examination must be provided, as the Board is not permitted to make such a determination on its own.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from exercising its own independent judgment to resolve medical questions).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination from an examiner, other than the one who conducted the September 2008 VA examination, to determine the nature and etiology of the current positive hepatitis A result.  A copy of this Remand and the entire claims file must be made available in conjunction with this examination.  Pertinent documents should be reviewed, including service treatment records and VA treatment records.  The examiner is first asked to determine if the Veteran currently tests positive for hepatitis A, and to determine whether or not the Veteran actually suffers from hepatitis A.  If hepatitis A or residuals of hepatitis A are diagnosed at any point during the claim period then the examiner should offer an opinion as to whether the Veteran's current hepatitis A disability is at least as likely as not (fifty percent probability or greater) caused by or otherwise related to his documented hepatitis A in service in September 1973.  All opinions should be supported by a clear rationale, which should include a discussion of the specific evidence on which the opinions are based.

2.  After undertaking the development above, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide a supplemental Statement of the Case to the Veteran, and an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he has the right to submit additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


